DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-12 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovisa et al (US 3933332).
Re 1.    Lovisa discloses that
a single straight shaft (12’) having a longitudinal axis and a first and second threaded portions (22’ threads), wherein the first and second threaded portions are separated by a cylindrical central portion having a single reduced diameter between the first and second threaded portions (12’ is pointing at a cylindrical central portion and Fig. 8 shows 12’ having a single reduced diameter between the first and second threaded portions), and the first and second threaded portions are chamfered to reduce friction on leading threads (as shown in Fig. 7, 22’ are threaded and Fig. 8 shows 22’ are chamfered to reduce friction on leading threads).
Re 2.    Lovisa discloses that the chamfer of the first threaded portion, the second threaded portion, or both the first and second threaded portions, has between 35 and 55 degrees ( measurements of the chamfers have between 35 and 55 degrees).
Re 3.    Lovisa discloses that the cylindrical central portion has a single reduced diameter equal to or smaller than a minor diameter of the first and second threaded portions (as shown in Fig. 8, 12’ has a single reduced diameter equal to or smaller than a minor diameter of the first and second threaded portions).
Re 4-5.    Lovisa discloses that the straight shaft is a heavier gauge steel and is capable of withstanding great load.  It is inherent that the straight shaft is any one of high nickel chromium steel, chromium molybdenum steel, high-carbon steel or EN29, EN27, EN36 orEN39 steel.
Re 6.    Lovisa discloses that the first and second threaded portions have different diameters (one end of 22’ has a trough that is smaller than the crest of another end of 22’) .
Re 7.    Lovisa discloses that the first and second threaded portions have different lengths (as shown in Fig. 7, 22’ have different lengths).
Re 8.    Lovisa discloses that the single reduced diameter of the cylindrical central portion provides a clearance between a structure and the central portion (as shown in Fig. 8, there is a space between 14’ and 12’).
Re 11. 	Since Lovisa discloses all the claimed invention, the fastener must have a material for the fastener is selected that has a tensile strength along the longitudinal axis that is greater than a sheer strength at the central portion.
Re 12.    Lovisa discloses that the single reduced diameter of the cylindrical central portion allows the fastener to be installed deeper into a structure (as shown in Fig. 7, 12’ has a single reduced diameter of the cylindrical central portion and, as shown in fig. 8, 12’ is installed deeper into 14’).
	Re 24-25.     The structural elements of the intended use components of a rotorcraft and a housing for a gearbox are not given patentable weight.  Since Lovisa discloses all the claimed structural limitations of a fastener, it must be capable of fastening to the components of a rotorcraft, as well as for a housing for a gearbox.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovisa et al (US 3933332) in view of Heckethorn (US 4249759)
Heckethorn discloses that the shaft is high-carbon steel (col. 2, line 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lovisa  by  providing high-carbon steel, as taught by  Heckethorn, for the purpose of providing a great strength characteristic.
Since Heckethorn discloses providing high-carbon steel, it is a matter of design choice to provide any one of the EN steels to provide different strength characteristic for the design.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovisa et al (US 3933332) in view of Cruse et al (US 6073552).
Cruse discloses that an indicia stamped at a first face, a second face, or both the first and second face at the respective ends of the fastener (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lovisa  by  providing an indicia stamped at a first face, a second face, or both the first and second face at the respective ends of the fastener, as taught by  Cruse, for the purpose of tracing of manufacturing information of an individual fastener.
Response to Arguments
Applicant's arguments filed 4/07/2021 have been fully considered but they are not persuasive. 
Re claims 1-8, 11-12 and 24-25, as shown in Fig. 7 of Lovisa, 12’ is “cylindrical central portion (where 12’ is pointing) having a single reduced diameter (one single diameter) between the first (top 22’) and second (bottom 22’) threaded portions (12’ is pointing at a cylindrical central portion and Fig. 8 shows 12’ having a single reduced diameter between the first and second threaded portions).”  The first and second threaded portions are chamfered to reduce friction on leading threads (as shown in Fig. 7, 22’ are threaded and Fig. 8 shows 22’ are chamfered to reduce friction on leading threads).
Re claims 4-5, as shown in Fig. 7 of Lovisa, 12’ is “cylindrical central portion (where 12’ is pointing) having a single reduced diameter (one single diameter) between the first (top 22’) and second (bottom 22’) threaded portions (12’ is pointing at a cylindrical central portion and Fig. 8 shows 12’ having a single reduced diameter between the first and second threaded portions).”  The first and second threaded portions are chamfered to reduce friction on leading threads (as shown in Fig. 7, 22’ are threaded and Fig. 8 shows 22’ are chamfered to reduce friction on leading threads).
Re claim 9, as shown in Fig. 7 of Lovisa, 12’ is “cylindrical central portion (where 12’ is pointing) having a single reduced diameter (one single diameter) between the first (top 22’) and second (bottom 22’) threaded portions (12’ is pointing at a cylindrical central portion and Fig. 8 shows 12’ having a single reduced diameter between the first and second threaded portions).”  The first and second threaded portions are chamfered to reduce friction on leading threads (as shown in Fig. 7, 22’ are threaded and Fig. 8 shows 22’ are chamfered to reduce friction on leading threads).
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726